 


109 HR 3164 IH: To amend the Internal Revenue Code of 1986 to make geothermal heat pump systems eligible for the energy credit.
U.S. House of Representatives
2005-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3164 
IN THE HOUSE OF REPRESENTATIVES 
 
June 30, 2005 
Mr. Gordon (for himself and Mr. Cooper) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to make geothermal heat pump systems eligible for the energy credit. 
 
 
1.Geothermal heat pump systems treated as energy property 
(a)In generalSubparagraph (A) of section 48(a)(3) is amended by striking or at the end of clause (i), by inserting or at the end of clause (ii), and by adding at the end the following new clause: 
 
(iii)equipment which uses the ground or ground water as a thermal energy source to heat a structure or as a thermal energy sink to cool a structure,. 
(b)Effective dateThe amendments made by this section shall apply to property placed in service after the date of the enactment of this Act. 
 
